Citation Nr: 9928916	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  91-22 462	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
January 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 rating decision in 
which the Los Angeles, California RO denied service 
connection for a left eye disorder, a right ankle disorder, a 
right foot disorder and tinea pedis.

By rating decision of November 1998, the RO granted service 
connection for a right foot disorder.  Consequently, this 
issue is no longer before the Board.  

In January 1999, the veteran moved to West Virginia and his 
appeal has been processed through the Huntington, West 
Virginia RO since that date.


REMAND

As noted above, this case originally came before the Board 
from a June 1990 rating decision in which the Los Angeles, 
California RO denied service connection for a left eye 
disorder, a right ankle disorder, a right foot disorder and 
tinea pedis.  The veteran appealed and was afforded a hearing 
before a panel of three members of the Board at the RO in 
March 1991.  The case was remanded by the Board for 
evidentiary development in October 1991.  By letter of August 
18, 1999, the veteran and his representative were advised 
that none of the board members who had conducted the March 
1991 hearing was still employed by the Board and, therefore, 
could not participate in the decision on appeal pursuant to 
the provisions of 38 C.F.R. § 20.707 (1999).  The veteran was 
asked whether he desired a new hearing.  In a response 
received at the Board in September 1999, the veteran 
expressed his desire to have a Board hearing at the RO before 
a member of the Board.  He specifically indicated that he 
would be incapacitated and unable to attend any travel board 
hearing from October 25 through November 5, 1999.

Against this background, the case is REMANDED to the RO for 
the following action:

The RO should schedule a hearing for the 
appellant before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  No action is 
required of the appellant until he receives further notice 
from the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


